UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2006 Commission file number 001-01043 A.Full title of the plans and the address of the plans, if different from that of the issuer named below: Brunswick Retirement Savings Plan Brunswick Rewards Plan Brunswick Rewards Plan with Variable Profit Sharing B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Brunswick Corporation 1 N. Field Court Lake Forest, IL 60045-4811 Financial Statements and Supplemental Schedule Brunswick Retirement Savings Plan Years Ended December 31, 2006 and 2005 With Report of Independent Registered Public Accounting Firm Brunswick Retirement Savings Plan Financial Statements and Supplemental Schedule Years Ended December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 11 Report of Independent Registered Public Accounting Firm The Benefits Administration Committee Brunswick Corporation We have audited the accompanying statements of net assets available for benefits of the Brunswick Retirement Savings Plan as of December 31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ERNST & YOUNG LLP Chicago, Illinois June 28, 2007 1 Brunswick Retirement Savings Plan Statements of Net Assets Available for Benefits December 31 2006 2005 Assets Investments at fair value $ 358,935,813 $ 353,534,337 Contributions receivable: Employer 2,235,473 2,389,439 Participants 488,766 378,808 Total receivables 2,724,239 2,768,247 Net assets available for benefits, at fair value 361,660,052 356,302,584 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 201,395 297,832 Net assets available for benefits $ 361,861,447 $ 356,600,416 See accompanying notes. 2 Brunswick Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits Year Ended December 31 2006 2005 Additions Investment income: Net appreciation (depreciation) in fair value of investments $ 9,636,445 $ (8,033,015 ) Interest and dividends 10,862,827 6,433,721 Contributions: Rollovers 33,670 86,398 Participants 15,280,399 16,038,757 Employer 2,589,755 2,629,976 Total additions 38,403,096 17,155,837 Deductions Distributions and withdrawals to participants 32,537,423 30,934,421 Administrative expenses 79,541 107,760 Total deductions 32,616,964 31,042,181 Transfers into the Plan 850,304 43,659 Interplan transfers, net (1,375,405 ) (199,785 ) Net increase (decrease) 5,261,031 (14,042,470 ) Net assets available for benefits: Beginning of year 356,600,416 370,642,886 End of year $ 361,861,447 $ 356,600,416 See accompanying notes. 3 Brunswick Retirement Savings Plan Notes to Financial Statements Year Ended December 31, 2006 1. Description of the Plan General The following description of the Brunswick Retirement Savings Plan (the Plan) provides only general information. Participants should refer to the plan agreement for a more complete description of the Plan’s provisions. The Plan, established by Brunswick Corporation (the Company) effective January 1, 1986, is a defined-contribution plan subject to the requirements of the Employee Retirement Income Security Act of 1974 (ERISA). Any related company, as defined in the Plan, may, with the Company’s consent, adopt the Plan. The Plan is administered by the Benefits Administration Committee consisting of at least three members appointed for indefinite terms by the Company’s Board of Directors. The Vanguard Group, Inc. (the Trustee) is the trustee of the Plan under a trust agreement with the Company. Participation Eligible employees of the Company and certain subsidiaries may participate in the Plan. Eligible salaried and hourly employees who are not eligible to participate in the Brunswick Rewards Plan or the Brunswick Rewards Plan with Variable Profit Sharing are eligible to participate in the Plan on the date on which the following requirements are met: (a) attainment of age 21 years, and (b) employment by the Company or a related company to which the Plan has been extended. Eligible employees include all employee groups as outlined in the plan document. Employees working at least 24 hours per week are eligible to participate in the Plan on the first day of the month following or coinciding with 60 days of employment. Employees working less than 24 hours per week are eligible to participate on the first day of the month following or coinciding with 12 months of employment. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of: (a)the Company’s contributions, and (b) the Plan’s earnings (losses). Allocations are based on participant earnings or account balances, as defined in the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account balances. 4 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Administrative Expenses Investment management fees, agent fees, and brokerage commissions are paid by the Plan’s participants. The Plan charges an administrative fee of $700 to accounts requiring a qualified domestic relations order split. Contributions Participants may make pretax contributions from 1% to 40% of compensation, as defined in the Plan. Contributions are made via payroll deductions and are remitted to the Plan’s Trustee on the earliest date on which funds can be segregated from the Company’s funds. Participant pretax contributions were limited to $15,000 and $14,000 in 2006 and 2005, respectively. The Company’s basic matching contribution is 5% of pretax deferrals. Additional contributions are granted at the discretion of the Board of Directors. The first 6% of pretax contributions is eligible for discretionary matching contributions. Such contributions are limited to 25% of total pretax contributions that do not exceed 6% of compensation. Discretionary matching contributions for the years ended December31, 2006 and 2005 were 25%, totaling $2,213,304 and $2,371,983, respectively. The Plan provides a true-up feature, which allows the Company to make up for any missed match that may have occurred. The true-up is performed during the first quarter of the following plan year. It takes into account the maximum matching contribution that could have been received and makes up for any difference in comparison to the matching contributions that were actually made. Participants may direct their own contributions and related company contributions into any of the Plan’s fund options. Participants may change their elections and transfer balances between funds at anytime. 5 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Vesting Participants are fully vested in the balance of all of their accounts at all times. Participant Loans Active participants may borrow from their interest in the funds held by the Trustee. The minimum loan amount is $1,000. Effective January 1, 2006, a participant is not permitted to have more than one loan outstanding at any one time. Any participants with two loans outstanding prior to January 1, 2006, will have both loans grandfathered. After the grandfathered loans are paid off, only one loan is allowed at a time. These loans bear interest, are secured by the participants’ accounts, and are payable over a period not to exceed five years unless the loan is for the purchase of a home, in which case, the loan term may be up to 10years. The interest rate on loans is fixed at the prime rate reported by Reuters at the initiation of the loan. Benefits Upon termination of employment, participants may elect account balances to be rolled into another qualified retirement vehicle or receive a lump-sum distribution. From January 1, 2005 through March 27, 2005, terminated participants with balances exceeding $5,000 could elect to remain in the Plan and defer payment until age 65. Account balances less than $5,000 were distributed as soon as administratively possible following termination of employment. Effective March 28, 2005, the Plan was amended to change the small balance cash-out limit from $5,000 to $1,000. Terminated participants with balances exceeding $1,000 may elect to remain in the Plan and defer payment until age 65. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. Basis of Accounting The accompanying financial statements of the Plan have been prepared under the accrual basis of accounting. 6 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies New Accounting Pronouncement In December 2005, the Financial Accounting Standards Board (FASB) issued FASB Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP).The FSP defines the circumstances in which an investment contract is considered fully benefit responsive and provides certain reporting and disclosure requirements for fully benefit responsive investment contracts in defined contribution health and welfare and pension plans. The financial statement presentation and disclosure provisions of the FSP are effective for financial statements issued for annual periods ending after December 15, 2006 and are required to be applied retroactively to all prior periods presented for comparative purposes.The Plan has adopted the provisions of the FSP at December 31, 2006. As required by the FSP, investments in the accompanying Statements of Net Assets Available for Benefits include fully benefit responsive investment contracts recognized at fair value.AICPA Statement of Position 94-4-1,
